DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on January 11, 2019

Claims 1-20 are pending 
Examiner’s Note: The term, “processor” cited in the claims is defined on page 26, 6th paragraph of the specification as being a CPU. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2019 was filed prior to the mailing date of the first office action on 2/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 1/11/2019

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 1/11/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 1/11/2019.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Lines 1 and 9 of the claim recite the phrase, “an interactive GUI element”. It’s unclear if the same or different interactive GUI element is being referenced.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-3, 5, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180046798, Zeller in view of US 10467029, Lin

 	In regards to claim 1, Zeller teaches a computer-implemented method of automatically determining an interactive GUI element in a graphic user interface (GUI) to be interacted, the method comprising: detecting, by a processor, one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms(see US 20180046798, Zeller, para. 0015-0017, 0036, 0038, where a computing device is used to detect events at an interface that causes a request for resources, wherein the interface may be a GUI and the detected events may include text-entry[i.e. interactive element] that used an API[i.e. algorithm] for providing access to the computer resources);  	Zeller does not teach determining, by the processor, a likelihood indicator for each of the one or more candidate interactive GUI elements the likelihood indicator indicating a likelihood that the candidate interactive GUI element associated with the likelihood indicator is an interactive GUI element to be interacted; and  	However, Lin teaches determining, by the processor, a likelihood indicator for each of the one or more candidate interactive GUI elements the likelihood indicator indicating a likelihood that the candidate interactive GUI element associated with the likelihood indicator is an interactive GUI element to be interacted(see US 10467029, Lin, col. 10, lines 43-66, where probabilities/conditional likelihoods are determined for types of interactions in the historical sequence of interactions, wherein the interaction data may include GUI element information); and determining, by the processor, an interactive GUI element to be interacted from the one or more candidate interactive GUI elements based on the likelihood indicators(see US 10467029, Lin, col. 6, line 56-col.7, line 10, where relative likelihoods of sequential actions[i.e. candidate interactive GUI elements] having a certain likelihood[i.e. indicator] of being performed may be used to predict the likelihood of performing another action). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9) 

 	In regards to claim 2, the combination of Zeller and Lin teach the method of claim 1, wherein the plurality of algorithms comprises at least one of: an Application Programming Interface (API) based algorithm(see US 20180046798, Zeller, para. 0038, where an API is used for identifying a resource); an entropy based algorithm; and an Optical Character Recognition (OCR) based algorithm.  

 	In regards to claim 3, the combination of Zeller and Lin teach the method of claim 2, wherein the step of detecting, by the processor, one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms comprises: extracting, by the processor, text from each of one or more interactive GUI elements in the GUI by using an API for the GUI(see US 20180046798, Zeller, para. 0015-0017, 0036, 0038, where a computing device is used to detect events at an interface that causes a request for resources, wherein the interface may be a GUI and the detected events may include text-entry[i.e. interactive element] that used an API[i.e. algorithm] for providing access to the computer resources); determining, by the processor, a first algorithm-specific likelihood for each of the one or more interactive GUI elements based on the extracted text(see US 10467029, Lin, fig. 5, steps 506, 510, and 512, where previous type of interactions[i.e. extracted text] are determined and used for determining likelihoods based on previous interaction frequencies); and  33Docket No. A01.18044 determining, by the processor, for each interactive GUI element for which the calculated first algorithm-specific likelihood is greater than a first algorithm- specific threshold, the interactive GUI element as a candidate interactive GUI element(see US 10467029, Lin, col. 2, line 58-col.7, line 5, when a sequence of interactions exceeds a threshold value is indicative of the probability of an interaction with a GUI element).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a (see Lin, col. 1, line 60-col.2, line 9) 

 	In regards to claim 5, the combination of Zeller and Lin teach the method of claim 3, wherein the step of determining, by the processor, a likelihood indicator for each of the one or more candidate interactive GUI elements comprises: determining, by the processor, the likelihood indicator by weighting the first algorithm-specific likelihood with a first algorithm-specific weight(see US 10467029, Lin, col. 3, lines 5-20, where data likelihood indicates that feature A occurs 73% of the time and feature B occurs 25% of the time results in a dynamic menu bar modification that displays buttons for features A and B indicators of the most likely user selection for interacting with the GUI application). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)
 	In regards to claim 12, the combination of Zeller and Lin teach the method of claim 1, wherein the step of determining, by the processor, an interactive GUI element to be interacted from the one or more candidate interactive GUI elements based on the likelihood indicators comprises: sorting, by the processor, the one or more candidate interactive GUI elements by their likelihood (see US 10467029, Lin, col. 10, lines 43-48, where the historical sequence of interactions are arranged to indicate conditional likelihoods); and determining, by the processor, candidate interactive GUI element with the highest likelihood indicator as the interactive GUI element to be interacted(see US 10467029, Lin, col. 10, line 62-col. 11, line 8, where transition probability data is used to make a determination regarding which interactions are most likely to occur).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

 	In regards to claim 13, the combination of Zeller and Lin teach the method of claim 1, further comprising: comparing, by the processor, information related to the determined interactive GUI element to be interacted with history information previously stored in a database(see US 10467029, Lin, col. 11, lines 20-31, where historical information is compared to an individual user’s likely response to an event).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

 	In regards to claim 14, the combination of Zeller and Lin teach the method of claim 13, further comprising:  36Docket No. A01.18044 interacting, by the processor, with the determined interactive GUI element to be interacted by simulating a user operation corresponding to the type of the interactive GUI element to be interacted, in response to determining that the information related to the determined interactive GUI element to be interacted being not matched with the history information previously stored in a database(see US 10467029, Lin, col. 2, line 58-col. 3, line 14, where scenarios[i.e. simulations] are cited for determining predicted future interactions based on the history of interactions).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

 	In regards to claim 15, the combination of Zeller and Lin teach the method of claim 14, further comprising: determining, by the processor, whether the state of the GUI is changed after the interaction(see US 10467029, Lin, col. 2, line 58-col. 3, line 3, where the GUI is modified based on a prediction on what a user will want to do); and 
recording, by the processor, information related to the determined interactive GUI element in a database as history information in response to determining that the state of (see US 10467029, Lin, col. 7, lines 2-16, where a dynamic GUI element may be modified and the actions are recorded).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

 	In regards to claim 16, the combination of Zeller and Lin teach the method of claim 13, further comprising: determining, by the processor, another interactive GUI element to be interacted from the one or more candidate interactive GUI elements based on the likelihood indicators(see US 10467029, Lin, col. 6, line 56-col.7, line 10, where relative likelihoods of sequential actions[i.e. candidate interactive GUI elements] having a certain likelihood[i.e. indicator] of being performed may be used to predict the likelihood of performing another action), in response to determining that the information related to the determined interactive GUI element to be interacted being matched with the history information previously stored in a database(see US 10467029, Lin, col. 11, lines 4-7, where the historical interactions are used for determining which interactions are most likely to occur).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying (see Lin, col. 1, line 60-col.2, line 9)

 	In regards to claim 17, the combination of Zeller and Lin teach the method of claim 13, wherein the information related to the determined interactive GUI element to be interacted comprises at least one of: the identifier of the GUI; the title of the determined interactive GUI element to be interacted(see US 10467029, Lin, col. 3, lines 62-67, where the GUI elements may consist of menu bar and buttons); the position of the determined interactive GUI element to be interacted(see US 10467029, Lin, col. 9, lines 59-66, where a location of a GUI element is determined to be at a location approximate to a new  object); the size of the determined interactive GUI element to be interacted; and the position where the interaction is to be occurred(see US 10467029, Lin, col. 9, lines 59-66, where a location of a GUI element is determined to be at a location approximate to a new  object).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

Docket No. A01.18044 executed in a sandbox(see US 20180046798, Zeller, para. 0073, where a program is executed in a sandbox).  

In regards to claim 19, Zeller teaches a device comprising a processor(see US 20180046798, Zeller, para. 0026, where the system comprises a CPU); a memory storing instructions which, when executed by the processor(see US 20180046798, Zeller, para. 0031, a memory having computer programs), cause the processor to: detect one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms(see US 20180046798, Zeller, para. 0015-0017, 0036, 0038, where a computing device is used to detect events at an interface that causes a request for resources, wherein the interface may be a GUI and the detected events may include text-entry[i.e. interactive element] that used an API[i.e. algorithm] for providing access to the computer resources);  	Zeller does not teach determine a likelihood indicator for each of the one or more candidate interactive GUI elements, a likelihood indicator indicating the likelihood that a candidate interactive GUI element associated with the likelihood indicator is an interactive GUI element to be interacted; and 
determine an interactive GUI element to be interacted from the one or more candidate interactive GUI elements based on the likelihood indicators 	However, Lin teaches determine a likelihood indicator for each of the one or more candidate interactive GUI elements, a likelihood indicator indicating the likelihood that a candidate interactive GUI element associated with the likelihood indicator is an (see US 10467029, Lin, col. 10, lines 43-66, where probabilities/conditional likelihoods are determined for types of interactions in the historical sequence of interactions, wherein the interaction data may include GUI element information); and 
determine an interactive GUI element to be interacted from the one or more candidate interactive GUI elements based on the likelihood indicators(see US 10467029, Lin, col. 6, line 56-col.7, line 10, where relative likelihoods of sequential actions[i.e. candidate interactive GUI elements] having a certain likelihood[i.e. indicator] of being performed may be used to predict the likelihood of performing another action).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zeller with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)

In regards to claim 20, the combination of Zeller and Lin teach a non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform the method of claim 1(see US 20180046798, Zeller, para. 0023-0024, where memory contains a program for implementing the method of claim 1).




 	In regards to claim 4, the combination of Zeller and Lin teach the method of claim 3. The combination of Zeller and Lin do not teach wherein the step of determining, by the processor, a first algorithm-specific likelihood for each of the one or more interactive GUI elements based on the extracted text comprises: comparing, by the processor, the extracted text with one or more pieces of text in a predefined set of text; and determining, by the processor, a likelihood corresponding to a piece of text in the predefined set of text as the first algorithm-specific likelihood for the corresponding interactive GUI element, in response to the result of the comparison indicating that the extracted text is matched with the piece of text 	However, Smith teaches wherein the step of determining, by the processor, a first algorithm-specific likelihood for each of the one or more interactive GUI elements based on the extracted text comprises: comparing, by the processor, the extracted text with one or more pieces of text in a predefined set of text(see US 20180176409, Smith, para. 0120, where text recognition is performed by comparing a sequence of words, text, or characters to a dictionary); and determining, by the processor, a likelihood corresponding to a piece of text in the predefined set of text as the first algorithm-specific likelihood for the corresponding interactive GUI element, in response to the result of the comparison indicating that the extracted text is matched with the (see US 20180176409, Smith, fig. 12, where a GUI receives a document data chunk for evaluating[i.e. determined likelihood], wherein the evaluation data indicates a selection[i.e. extraction] of an entry from a candidate set[i.e. set of text]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller and Lin with the teaching of Smith because a user would have been motivated to improve system security, taught by the combination of Zeller and Lin, by using the teaching of Smith to identify potential malicious text using OCR(see Smith, para. 0003) 
  	In regards to claim 6, the combination of Zeller and Lin teach the method of claim 2. The combination of Zeller and Lin do not teach wherein the step of detecting, by the processor, one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms comprises: detecting, by the processor, one or more text blocks in the GUI by using the OCR-based algorithm; calculating, by the processor, for each of the one or more text blocks, a density and/or a second algorithm-specific likelihood based on the text in the corresponding text block; and  34Docket No. A01.18044 determining, by the processor, for each text block for which the density is greater than a second algorithm-specific threshold and/or the second algorithm- specific likelihood is greater than a first algorithm-specific threshold, an interactive GUI element with which the block is associated as a candidate interactive GUI element 	However, Smith teaches wherein the step of detecting, by the processor, one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms comprises: detecting, by the processor, one or more text blocks in the GUI by using the OCR-based algorithm(see US 20180176409, Smith, para. 0120, where OCR is used for text recognition); calculating, by the processor, for each of the one or more text blocks, a density and/or a second algorithm-specific likelihood based on the text in the corresponding text block(see US 20180176409, Smith, para. 0101, where a GUI displays an adjustable score indicator that indicates the likelihood of a match between a current data entry and an entry selected via the selectable indicator); and  34Docket No. A01.18044 determining, by the processor, for each text block for which the density is greater than a second algorithm-specific threshold and/or the second algorithm- specific likelihood is greater than a first algorithm-specific threshold, an interactive GUI element with which the block is associated as a candidate interactive GUI element(see US 20180176409, Smith, para. 0032-0033, where a threshold is used to determine a similarity between a scanned document and templates, wherein scores that exceed a threshold indicate a degree of similarity that may be transmitted to a GUI).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller and Lin with the teaching of Smith because a user would have been motivated to improve system security, taught by the combination of Zeller and Lin, by using the teaching of Smith to identify potential malicious text using OCR(see Smith, para. 0003)

determining, by the processor, the number of targeted words and the number of all words in the text in the corresponding text block(see US 20180176409, Smith, para. 0120, where using OCR, a number of character and words may be determined); and 
calculating, by the processor, the density by dividing the number of all words by the number of targeted words(see US 20180176409, Smith, para. 0120, where the identified words[i.e. targeted words] are compared[e.g. via a ration] to dictionary[i.e. all words]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller and Lin with the teaching of Smith because a user would have been motivated to improve system security, taught by the combination of Zeller and Lin, by using the teaching of Smith to identify potential malicious text using OCR(see Smith, para. 0003) 
 
 	In regards to claim 8, the combination of Zeller, Lin, and Smith teach the method of claim 6, wherein the step of determining, by the processor, a likelihood indicator for each of the one or more candidate interactive GUI elements comprises: determining, by the processor, the likelihood indicator by weighting the second algorithm-specific likelihood with a second algorithm-specific weight(see US 10467029, Lin, col. 3, lines 5-20, where data likelihood indicates that feature A occurs 73% of the time and feature B occurs 25% of the time results in a dynamic menu bar modification that displays buttons for features A and B indicators of the most likely user selection for interacting with the GUI application).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller and Smith with the teaching of Lin because a user would have been motivated to enhance the system security, taught by Zeller, by applying predictive behavior teachings of Lin in order further limit potential malicious threats to a system(see Lin, col. 1, line 60-col.2, line 9)


3.) Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180046798, Zeller in view of US 10467029, Lin and further in view of US 20210150214, Xu

 	In regards to claim 9, the combination of Zeller and Lin teach the method of claim 2, wherein the step of detecting, by the processor, one or more candidate interactive GUI elements in the GUI based on a plurality of algorithms comprises: obtaining, by the processor, a GUI image corresponding to the GUI(see US 10467029, Lin, col. 2, lines 58-67, where a menu bar[i.e. image] is displayed in the GUI) ; segmenting, by the processor, the GUI image into a plurality of blocks(see US 10467029, Lin, col. 3, lines 8-14, where the menu bar is comprised of a plurality of buttons[i.e. blocks]);  	The combination of Zeller and Lin do not teach determining, by the processor, an entropy for each of the plurality of blocks by using the entropy based algorithm; and 35Docket No. A01.18044 which the block is associated as a candidate interactive GUI element 	However, Xu teaches determining, by the processor, an entropy for each of the plurality of blocks by using the entropy based algorithm(see US 20210150214, Xu, para. 0230, where an entropy model is used to determine data statistics of an encoding vector); and determining, by the processor, for each block for which the entropy is greater than a third algorithm-specific threshold, an interactive GUI element with 35Docket No. A01.18044 which the block is associated as a candidate interactive GUI element(see US 20210150214, Xu, para. 0032 and 0230, where a threshold is used to determine the similarity between a first and second encoding vectors).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller, Lin, and Smith with the teaching of Xu because a user would have been motivated to enhance image recognition, taught by the combination of Zeller and Lin, by using pixel analysis in order to improve character recognition accuracy(see Xu, para. 0024)

 	In regards to claim 10, the combination of Zeller, Lin, and Xu teach the method of claim 9, wherein the step of determining, by the processor, an entropy for each of the plurality of blocks by using the entropy based algorithm comprises: determining, by the processor, an entropy value for each of the plurality blocks based on intensities and/or edge orientations for pixels in the corresponding block in the GUI image(see US 20210150214, Xu, para. 0025 and 0230, where the entropy statistics may be determined for pixel information).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller, Lin, and Smith with the teaching of Xu because a user would have been motivated to enhance image recognition, taught by the combination of Zeller and Lin, by using pixel analysis in order to improve character recognition accuracy(see Xu, para. 0024) 

 	In regards to claim 11, the combination of Zeller, Lin and Xu teach the method of claim 9, wherein the step of determining, by the processor, a likelihood indicator for each of the one or more candidate interactive GUI elements comprises: determining, by the processor, the likelihood indicator by weighting the entropy with a third algorithm-specific weight(see US 20210150214, Xu, para. 0032 and 0230, where a threshold is used to determine the similarity between various encoding vectors). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zeller, Lin, and Smith with the teaching of Xu because a user would have been motivated to enhance image recognition, taught by the combination of Zeller and Lin, by using pixel analysis in order to improve character recognition accuracy(see Xu, para. 0024)  


	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        



/David J Pearson/Primary Examiner, Art Unit 2438